PER CURIAM.
Rasun Heru Anpu Aton appeals the district court’s order granting summary judgment to Wackenhut in his employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Aton v. Wackenhut Corp., No. CA-01-598-S (D. Md. July 9, 2002; filed July 10, 2002, entered July 11, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.